Mercure, J.
(dissenting). We respectfully dissent. In our view, the unequivocal provision of Workers’ Compensation Law § 15 (8) (as amended by L 1996, ch 635, § 39) that the Special Disability Fund shall reimburse employers or carriers for compensation and medical benefits subsequent to those payable for the first 260 weeks of disability “for claims where the date of accident or date of disablement occurred on or after [August 1, 1994]” establishes the retroactive application of the new law.
Obviously, the amendment’s September 10, 1996 effective date, which was hostage to the vagaries of the political process and ultimately established by nothing more than the Governor’s decision to sign it into law on that day (see, L 1996, ch 635, § 90), pales in significance to the amendment’s own clear statement concerning its retroactive application (see, Matter of OnBank & Trust Co., 90 NY2d 725, 730). Yet, in its analysis, the Workers’ Compensation Board has chosen to seize upon the former and essentially ignore the latter, violating the fundamental tenet that the language of a statute should be construed in such a manner as to give effect to every term utilized (see, id., at 731). In short, the statutory language contains within it the effective date (August 1, 1994) that the Legislature envisioned for the transition from a 104-week waiting period to a 260-week waiting period. In view of the uncontroverted evidence that claimant filed a claim with regard to an accident that occurred after August 1, 1994, we conclude that the 260-week provision applied and that the contrary determination of the Workers’ Compensation Board should be reversed.
Cardona, P. J., and Rose, J., concur with Spain, J.; Mercure and Carpinello, JJ., dissent in a separate opinion by Mercure, J.
Ordered that the decision is affirmed, without costs.